UPCHURCH, Judge.
This is an appeal from a sentencing guideline departure for convictions of forgery 1 and grand theft.2 At sentencing, the trial judge orally announced reasons for departing from the sentencing guidelines which were transcribed by the court reporter. The court, however, failed to enter a separate order providing the reasons for departure as required by Florida Rule of Criminal Procedure 3.701(d)(ll). Recently, the supreme court held that reliance on the record alone is an improper method for delineating reasons for departure, State v. Jackson, 478 So.2d 1054 (Fla.1985). Since the trial judge did not have the benefit of this recent case law at the time of sentencing, we vacate the sentences and remand for resentencing.
REVERSED and REMANDED.
COBB, C.J., and DAUKSCH, J., concur.

. § 831.01, Fla.Stat. (1983).


. §§ 812.014(l)(a), (b) and § 812.014(2)(b)(l), Fla.Stat. (1983).